DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 2016/0210091 A1).
With respect to Claim 1, Martin’091 shows a print system controlling first and second print apparatuses by a print control apparatus (Figure 1 system 100 with client devices 110a-i and print devices 120a-g), wherein the print control apparatus generates a first distributed printing job for causing the first print apparatus to print a first portion in an unprinted portion of a print job and a second distributed printing job for causing the second print apparatus to print a second portion in the unprinted portion when obtaining a request for performing distributed printing of the print job  (Paragraphs [0099]-[0100] performing a distributed print job, an interruption occurs therefore the remaining print job can be split and given to be performed by the devices already performing the original distributed job or available devices, paragraph [0170] a client device/user can request from among the plurality of candidate print devices, where each print device in the plurality of print devices can be configured to service at least part of the request for distributed printing, paragraph [0177] shows determining error/interruption and determining an alternative distributing).  
With respect to Claim 2, Martin’091 shows a print system wherein the print control apparatus interrupts the printing of the print job being printed by the first print apparatus when obtaining the distributed printing request and divides the unprinted portion of the print job into the first distributed printing job and the second distributed printing job when the printing is interrupted (Paragraphs [0092], [0099]-[0100] performing a distributed print job, an interruption occurs therefore the remaining print job can be split and given to be performed by the devices already performing the original distributed job or available devices, optional to wait until the error is fixed or use other devices).
With respect to Claim 5, Martin’091 shows a print system, wherein the print control apparatus is different from the first and second print apparatuses (Figure 1 system 100 with client devices 110a-i and print devices 120a-g, every printer has a printer controller).  
With respect to Claim 6, Martin’091 shows a print system wherein the first print apparatus or the second print apparatus includes the print control apparatus (Figure 1 system 100 with client devices 110a-i and print devices 120a-g, every printer has a printer controller).  
With respect to Claims 7-8, arguments analogous to those presented for claim 1, are applicable.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yanazume et al. (US 2011/0304878) shows in paragraph [0006] distributed printing method, to distribute a printing job to the child device which becomes capable of distributed printing in the middle of the distributed printing in this way, the parent device has to interrupt the distributed printing being executed and redetermine a distribution destination child device and an amount of printing to be distributed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRIANA CRUZ/Primary Examiner, Art Unit 2675